Case ¢

:21-cv-00142-DWD Document 37 Filed 03/05/21 Page1of3 Page ID #255

 

-(Meneal ex al
a Cnse™ 3:Al- CvV- 00/42 ~huwh

 

WATSON ev. 4L.

 

?
Me=-jar Tae Feo CEEN ComPUint

 

Now Comes PL4WaFF  Cuestotilen LWARLocK (foam
Tis HonogAgle CoulT War DZ wAn7t To Conte AS pt
PARTY To 7s case, FZ bye nytudies Cons tS TAwe tH
Clams i) THe ComP Last Evi SEnwce of simiUR  ComPlawy7s
Br me Wwele suBu77es vs ELAbEWOE Wi We ot/Gens tl

I Onl oF Frs Case PASE nig V Ee F's Cate. fonwar)

 

Wee me Ac Aa PowTF Ff.

 

bottecsz pier. Able

RaBejbee Lehi

ee TS

 

 

 

 

 

 

 

 

 

 
 

co
Ww
N
+
a
®
o
©
oO
9
—
oO
N
®
o
©
oO
ad
N
bee
LO
oO
—.
©
oO
TC
LL
uw
i
9
_
Cc
®
Ee
a)
oO
©)
a)
=
Ee
N
+
ad
oO
2
>
oa
od
S
9
®
Yn
©

O24 Vg) inailac
fes-—a79 4tJ oY 09.
30499 h-— Js )2ary7n sy dysLy

 
Case 3:21-cv-00142-DWD Document 37 Filed 03/05/21 Page3of3 Page ID #257

 
